Citation Nr: 1047706	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected status post surgery, right shoulder with well-healed 
scar and impingement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 RO decision, which granted a claim for 
service connection for status post surgery, scar, right shoulder 
without shoulder joint instability and assigned a noncompensable 
evaluation, effective June 29, 2006.  

This issue was remanded by the Board in March 2010 for further 
development.  In a September 2010 rating decision, the RO 
increased the evaluation assigned to the Veteran's service-
connected right shoulder disability to 10 percent, effective June 
29, 2006, under Diagnostic Code 5010.  Since the RO did not 
permanently assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).


FINDING OF FACT

The Veteran's service-connected status post surgery, right 
shoulder with well-healed scar and impingement is manifested by 
complaints of pain, weakness, numbness, and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, 
for status post surgery, right shoulder with well-healed scar and 
impingement have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5203; 
4.124(a), Diagnostic Code 8510 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

A December 2006 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  This letter informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned.  

Furthermore, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream elements).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
service-connected status post surgery, right shoulder with well-
healed scar and impingement in April 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
relevant medical evidence and thoroughly examined the Veteran.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case is 
adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In a June 2007 rating decision, the RO granted service connection 
for status post surgery, scar, right shoulder without shoulder 
joint instability and assigned a noncompensable evaluation, 
effective June 29, 2006, under Diagnostic Code 5203.  More 
recently, the RO increased the evaluation assigned to the 
Veteran's right shoulder disability to 10 percent, effective June 
29, 2006, under Diagnostic Code 5010.  The Veteran seeks a higher 
evaluation.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2010).  

Degenerative arthritis, or osteoarthritis, when established by x-
ray findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero to 
180 degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2010).

Under Diagnostic Code 5203, a 10 percent rating is assigned for 
impairment of the clavicle or scapula where the impairment is 
manifested by a malunion of the clavicle or scapula or the 
nonunion of the joint without loose movement.  A 20 percent 
rating is warranted if there is a nonunion of the joint with 
loose movement or a dislocation of the joint.

The Board notes that the Veteran underwent a VA examination most 
recently in April 2010.  The examiner reviewed the relevant 
medical evidence and noted that the Veteran underwent 
arthroscopic surgery and open surgery in 2005 and 2006.  The 
Veteran has a residual large scar in the right shoulder and right 
axillary and shoulder area.  The Veteran reported having chronic 
symptoms with diminished sensations around the right shoulder 
area, right axillary, and right scapula areas since then.  He is 
also having minimal drooping of the right shoulder area and 
weakness of the right shoulder muscles.  The Veteran also 
complained of burning pain around the right shoulder area and 
right axillary area since then.  The examiner noted that the 
Veteran has no restriction of daily routine simple activities.  
The Veteran reported no major incapacitating episodes or flare-
ups.  The Veteran reported a frequent popping sensation of the 
right shoulder joint.  The Veteran also gives occasional minimal 
partial dislocation of the right shoulder joint, about 3 times 
since he came out of service.  Examination of the right shoulder 
joint revealed minimal dropping, no obvious swelling or any signs 
of inflammatory arthritis, no redness, no warmness, and no 
crepitus.  There is diffuse minimal wasting of the muscles of the 
right shoulder, especially supraspinatus and infraspinatus.  The 
muscle power is slightly weak (4/5).  Sensations are diminished 
around the right shoulder and right axillary area, as well as 
right scapular area and also partly in the proximal part of the 
right upper arm around the shoulder.  There is a well-healed 
surgical scar measuring about 12 inches by 0.4 inches present 
over the anterior aspect of the right shoulder extending into the 
posterior axillary line.  The scar appears the same color as that 
of the surrounding skin.  It is not elevated, not depressed, not 
tender, and not painful.  There are no signs of inflammation, 
edema, or keloid changes.  The scar is stable with no induration, 
inflexibility, or disfigurement.  The Veteran denied any specific 
problems related to the scar, like itching, breaking down, or 
pain.  The movements of the right shoulder joint are abduction of 
100 degrees, adduction of 30 degrees, forward elevation of 130 
degrees, internal rotation of 40 degrees, and external rotation 
of 70 degrees (both passive and active movements), slightly 
painful at the extreme end of abduction.  Repetitive movements 
are normal.  There is no further limitation and no further pain.  
The Veteran is not wearing any braces or slings to the right 
shoulder.  X-rays of the right shoulder joint revealed no acute 
fracture or dislocation and no focal bony lesion.  The soft 
tissue appear unremarkable.  The examiner diagnosed the Veteran 
with residual surgical scar, status post surgeries for traumatic 
injury right shoulder joint during active service; and 
suprascapular nerve impingement right, at least as likely as not 
related to the Veteran's service-connected right shoulder joint 
surgeries.  The examiner noted that joint function of the right 
shoulder joint is not additionally limited by pain, weakness, 
fatigue, or lack of endurance after repetitive use.  The examiner 
opined that the Veteran's above medical conditions are not likely 
preventing him from doing his daily routine activities and 
sedentary jobs.  

The Veteran also underwent a VA examination in January 2007.  The 
examiner reviewed the claims file and noted complaints of 
abnormal motion of the right shoulder, especially the scapula.  
The Veteran reported pain around his left shoulder and reported 
that his activities of daily living are limited due to weakness 
of his shoulder joint.  However, his work is not affected.  
Lifting and carrying are difficult due to pain.  Repetitive 
motion increases the pain without any additional loss of motion.  
There is no history of flare-up and no instability at the present 
time.  The examiner noted that the Veteran had arthroscopic 
surgery in 2004 and a second surgery in 2006.  The Veteran 
reported that his shoulder is still "not right".  Right 
shoulder examination reveals that the contour is normal and there 
is no deformity or any swelling.  There is no muscle atrophy.  
There is an axillary surgical scar which is not tender, and there 
are no adhesions.  Range of motion of the shoulder joint reveals 
abduction of 170 degrees without any pain, forward flexion of 170 
degrees without any pain, external rotation of 70 degrees with 
complaint of pain in front of the shoulder, and internal rotation 
of 90 degrees without any pain.  Power against resistance is 5 
out of 5.  He can produce winging of scapula by voluntary effort 
when he presses against the wall with his arm extended.  
Apprehension test is negative.  Sulcus sign is negative.  
Clinically, there is no evidence of neurological deficiency of 
the upper limb, and there is no other muscle atrophy.  X-rays of 
the right shoulder reveal normal glenohumeral joint without any 
subluxation or dislocation.  There is no arthritis.  The scapula 
appears to be somewhat winged.  The Veteran was diagnosed with 
status post surgery, right shoulder, without any evidence of 
shoulder joint instability; history of injury to the shoulder 
with subsequent surgery.  The examiner noted that there is no 
additional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance on repetitive use (three times).  The 
examiner noted that there is no impairment of daily occupational 
activities due to his right shoulder.  

The Board notes that the claims file also contains VA and private 
treatment records.  In January 2008 private medical records from 
Neurology Center of Michigan, the Veteran complained of right 
upper extremity weakness and numbness.  The Veteran complained of 
decreased grip strength on the right and burning pain around the 
surgical scar.  Additionally, it was noted that a neurophysical 
study of the Veteran's right upper extremity is consistent with a 
right suprascapula nerve injury/neuropathy.  This study also 
demonstrates mild right carpal tunnel syndrome, primarily 
secondary to demyelination across the carpal tunnel.  There was 
no electrophysical evidence of associated peripheral 
polyneuropathy or right cervical radiculopathy; although, a 
negative needle EMG examination may not preclude cervical 
radiculopathy.  In a December 2006 VA treatment record, the 
Veteran complained of right shoulder winging and pain with 
lifting.  Examination revealed a well-healed scar to anterior 
shoulder into axilla.  Range of motion testing revealed a forward 
elevation of 180 degrees, an abduction of 180 degrees, and an 
external rotation of 80 degrees.  In a March 2006 VA treatment 
record, the Veteran was noted as being started on a gentle 
passive range of motion of the right shoulder to horizon (90 
degrees) in flexion and abduction.    

The Board has also considered the Veteran's complaint in his 
April 2008 statement that his arm feels like it is on fire every 
day after work.  He reported that the longer he uses his arm, the 
more it hurts at the end of the day.  He reported that the pain 
in his arm causes him to drop objects.  

As an initial matter, the Board notes that the record reflects 
that service connection has been separately established for 
carpal tunnel syndrome of the right wrist.  The 10 percent 
disability rating assigned for that disability is not presently 
under appeal before the Board.

With regard to assigning an increased evaluation under Diagnostic 
Code 5010 for the Veteran's service-connected right shoulder 
disability, as noted above, this diagnostic code addresses the 
issue of arthritis due to trauma, substantiated by x-ray 
findings.  However, the x-rays of the Veteran's right shoulder do 
not reveal arthritis.  As such, the Board finds that the 
Veteran's right shoulder is not appropriately rated under 
Diagnostic Code 5010.  

However, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  Furthermore, while service-connected 
disabilities and ratings in effect for 20 years or more are 
protected, and ratings in effect for shorter periods are also 
afforded some protections against reduction, the selection of 
diagnostic codes or applicable rating criteria are not protected 
and may be appropriately revised if the action does not result in 
the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 
3.957 (2010); See Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 
7, 1991).

As such, the Board finds that it is appropriate to evaluate the 
Veteran's right shoulder disability under a more applicable 
diagnostic code.  Specifically, the Board has considered the 
January 2008 private medical records from Neurology Center of 
Michigan, in which it was noted that a neurophysical study of the 
Veteran's right upper extremity is consistent with a right 
suprascapula nerve injury/neuropathy.  More recently, at the 
April 2010 VA examination, the Veteran was diagnosed with 
suprascapular nerve impingement right, at least as likely as not 
related to his service-connected right shoulder joint surgeries.  
As such, in light of the fact that the Veteran has complained of 
numbness and weakness in his upper right extremity, and has been 
diagnosed with a suprascapula nerve injury or neuropathy, the 
Board finds that a more appropriate diagnostic code to evaluate 
the Veteran under would be Diagnostic Code 8510. 

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8510 apply 
to the evaluation of the upper radicular group.  Under that 
diagnostic code, complete paralysis of the nerve is defined as 
where all shoulder and elbow movements are lost or severely 
affected, and hand and wrist movements are not affected.  
Complete paralysis of the nerve warrants a 70 percent rating 
where involving a major extremity, and a 60 percent rating for a 
minor extremity.  Severe incomplete paralysis warrants a 50 
percent rating for a major extremity, and 40 percent rating for a 
minor extremity.  Moderate incomplete paralysis corresponds to a 
40 percent rating for a major extremity, and 30 percent rating 
for a minor extremity.  Mild incomplete paralysis warrants a 20 
percent rating in either extremity.  In light of the Veteran's 
complaints of numbness and weakness, the Board finds that a 20 
percent rating for mild incomplete paralysis under Diagnostic 
8510 is appropriate and should be assigned in place of the 
Veteran's current 10 percent rating under Diagnostic Code 5010.  
The Board has considered whether the Veteran's right shoulder 
disability meets the criteria for a higher evaluation under 
Diagnostic Code 8510.  However, Board does not find that the 
Veteran's right shoulder disability results in moderate 
incomplete paralysis.  While the Veteran has complained of 
numbness and weakness, he reported at the most recent VA 
examination that he has no restriction of daily routine simple 
activities and no major incapacitating episodes or flare-ups.  
The Board acknowledges that the Veteran reported more severe 
symptoms in an April 2008 statement.  However, he also referred 
to symptoms related to his arm, not solely his shoulder, in this 
statement.  As noted, the evaluation assigned to the Veteran's 
carpal tunnel syndrome is not currently on appeal before the 
Board.  As such, these symptoms will not be considered in the 
evaluation of his shoulder disability.  Therefore, the Board 
finds that the Veteran's shoulder complaints are adequately 
compensated with the currently assigned 20 percent evaluation.  

Additionally, the Board has considered alternative avenues 
through which the Veteran may obtain an increased disability 
rating.  Specifically, the Board has reviewed the diagnostic 
codes relating to shoulder disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5202, and 5203 (2010).  With regard 
to Diagnostic Code 5200, there is no competent evidence of record 
indicating that the Veteran experiences ankylosis of the 
scapulohumeral articulation.  

Diagnostic Code 5201 provides for ratings based on limitation of 
motion of the arm. An evaluation of 20 percent is assigned if the 
motion of the arm (as a major extremity) is limited at the 
shoulder level.  A 30 percent evaluation is assigned if the 
motion of the arm (as a major extremity) is limited to midway 
between the side and shoulder level.  A 40 percent evaluation is 
assigned if the motion of the arm (as a major extremity) is 
limited to 25 degrees from the side.  The Board observes that 40 
percent is the maximum evaluation provided under Diagnostic Code 
5201 for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2010).  

The Board finds there is no indication in the medical evidence of 
record that the Veteran's right shoulder disability is limited to 
shoulder level.  Most recently, at the April 2010 VA examination, 
the Veteran's right shoulder abduction was recorded at 100 
degrees.  At the January 2007 VA examination, his right shoulder 
abduction was recorded at 170 degrees without any pain.  In a 
December 2006 VA treatment record, range of motion testing 
revealed an abduction of 180 degrees.  Therefore, as the medical 
evidence of record does not reveal that the Veteran's right 
shoulder disability is limited to shoulder level, a compensable 
evaluation cannot be assigned under Diagnostic Code 5201.  

The Board acknowledges that, in a March 2006 VA treatment record, 
the Veteran was noted as being started on a gentle passive range 
of motion of the right shoulder to horizon (90 degrees) in 
abduction.  However, the Board notes that this treatment record 
was regarding physical therapy and the record went on to note 
that the Veteran would be seen in the clinic for passive range of 
motion progressed to active-assisted range of motion and active 
range motion within 90-degree restriction.  As such, it appears 
that this range of motion to shoulder level was a restriction for 
physical therapy purposes, as opposed to an actual limitation of 
motion. 

With regard to Diagnostic Code 5202, which addresses impairment 
of the humerus, in the major arm, a 20 percent rating is granted 
when there is malunion with moderate deformity and a 30 percent 
is granted when there is malunion with marked deformity.  For 
recurrent dislocations of the major arm at the scapulohumeral 
joint, a 20 percent rating is granted with infrequent episodes 
with guarding of movement only at shoulder level, and a 30 
percent is granted when there are frequent episodes and guarding 
of all arm movements.  A 50 percent rating is granted for fibrous 
union of the major arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm; and an 80 percent 
rating is granted for loss of head of (flail shoulder) the major 
arm.  The Board notes that the Veteran reported at the April 2010 
VA examination that he experiences occasional minimal partial 
dislocation of the right shoulder joint, about 3 times since he 
came out of service.  However, as there is no medical evidence of 
record reflecting that the Veteran has malunion of the humerus, 
guarding of movement at shoulder level or of all arm movements, 
fibrous union of the humerus, nonunion of the humerus, or loss of 
head of the humerus, an increased rating is not warranted under 
this diagnostic code. 

With regard to Diagnostic Code 5203, the Board notes that the 
Veteran's shoulder disability has not manifested in impairment of 
the clavicle or scapula where the impairment is manifested by a 
malunion of the clavicle or scapula or the nonunion of the joint 
without loose movement, or nonunion of the joint with loose 
movement.  The Board notes that the Veteran reported at the April 
2010 VA examination that he experiences occasional minimal 
partial dislocation of the right shoulder joint, but it was also 
noted that this occurred only about 3 times since he came out of 
service.  In any event, as 20 percent is the maximum rating 
available under DC 5203, and the assignment of separate ratings 
under both Diagnostic Code 8510 and 5203 would be considered 
pyramiding, in violation of 38 C.F.R. § 4.14 (2010), as both 
codes contemplate impairment in motion of the shoulder, the Board 
finds that DC 5203 is not for application.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board has considered the Veteran's assertions of pain 
and weakness.  However, the examiner at the April 2010 VA 
examination noted that joint function of the right shoulder joint 
is not additionally limited by pain, weakness, fatigue, or lack 
of endurance after repetitive use.  Additionally, the examiner at 
the January 2007 VA examination noted that there is no additional 
limitation of motion due to pain, fatigue, weakness, or lack of 
endurance on repetitive use (three times).  Therefore, the Board 
finds that an increased evaluation under Deluca is not warranted. 

Additionally, the Board acknowledges that the Veteran has a scar 
relating to his right shoulder disability.  As such, the Board 
will consider whether this scar warrants a compensable 
evaluation.  The Board notes that 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 were amended, effective October 23, 2008.  
However, as the Veteran's claim was received in 2006 and this 
amendment applies to applications for benefits received by VA on 
or after October 23, 2008, these changes do not apply to the 
claim currently under consideration.

With regard to Diagnostic Code 7800, this diagnostic code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scar is on his shoulder, this 
diagnostic code is inapplicable.    

Diagnostic Code 7801 evaluates scars that are not located on the 
head, face, or neck, that are deep or that cause limited motion.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The evidence of 
record does not reflect that the Veteran's scar is deep or causes 
limited motion.  As such, this diagnostic code is inapplicable.  

Diagnostic Code 7802 assigns a 10 percent rating for scars 
covering an area or areas of 144 square inches (929 square 
centimeters) or greater that are not located on the head, face, 
or neck, that are superficial and that do not cause limited 
motion.  There is no indication in the evidence of record that 
the Veteran's scar is 144 square inches.  As such, this 
diagnostic code is inapplicable.  

Diagnostic Code 7803 awards a 10 percent rating for superficial, 
unstable scars.  According to Note (1) of this diagnostic code, 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  As there is no 
indication that the Veteran's scar is unstable, this diagnostic 
code is also inapplicable.  

According to Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).   While the Veteran 
reported in the January 2008 private medical record from 
Neurology Center of Michigan that he experiences burning pain 
around the surgical scar, he specifically denied problems related 
to his scar, to include pain, at the April 2010 VA examination.  
Additionally, it was specifically noted at the January 2007 VA 
examination that his surgical scar was not tender.  Therefore, as 
the Veteran has denied pain or tenderness related to his scar on 
multiple examinations, the Board finds the complaint of burning 
of the scar in January 2008 to be an isolated complaint and not 
indicative of the overall severity of the Veteran's scar.  As 
such, an increased rating cannot be assigned under this 
diagnostic code.  

Diagnostic Code 7805 evaluates scars, other, based upon 
limitation of function of the affected part.  As there is no 
indication in the medical evidence of record that the Veteran's 
scar causes limitation of function, this diagnostic code is also 
inapplicable.  

The Board notes that there are no other relevant skin diagnostic 
code sections for consideration in rating the severity of the 
Veteran's scar of the right shoulder.  As such, a compensable 
evaluation for the Veteran's service-connected scar of the right 
shoulder is not warranted. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected status post surgery, right shoulder with well-healed 
scar and impingement is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, the Board concludes that the evidence supports an 
increased rating of 20 percent for the Veteran's service-
connected status post surgery, right shoulder with well-healed 
scar and impingement, but that the preponderance of the evidence 
is against the claim for a rating higher than 20 percent for this 
disability for the period of time on appeal.  The benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  Fenderson, supra.


ORDER

Entitlement to an evaluation of 20 percent for service-connected 
status post surgery, right shoulder with well-healed scar and 
impingement is granted, subject to the laws and regulations 
governing the payment of monetary awards.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


